NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                      2007-1217

                              JANICE W. STEVENSON,

                                               Plaintiff-Appellant,

                                          v.

                  NEIGHBORHOOD HOUSE CHARTER SCHOOL,

                                               Defendant-Appellee.

                                     ON MOTION

Before SCHALL, GAJARSA, and LINN, Circuit Judges.

PER CURIAM
                                      ORDER

      Neighborhood House Charter School moves to dismiss Janice W. Stevenson’s

appeal from the United States District Court for the District of Massachusetts.

Stevenson moves for various relief and also moves to proceed in forma pauperis.

      It appears that Stevenson is attempting to appeal from the United States Court

for the District of Massachusetts’ denial of her motion for summary judgment in an

overtime compensation matter. On March 30, 2007, the court directed Stevenson to

respond regarding the court’s jurisdiction. On April 10, 2007, Stevenson responded to

the court’s order and requested various relief.        On May 2, 2007, Neighborhood

responded to the court’s order and moved to dismiss.

      This court is a court of limited jurisdiction, which does not include the subject

matter of Stevenson’s appeal. See 28 U.S.C. § 1295. Additionally, it is not appropriate
pursuant to 28 U.S.C. § 1631 to transfer this case to the United States Court of Appeals

for the First Circuit, which might otherwise have jurisdiction over an appeal from a final

decision in this matter. It appears that Stevenson is attempting to appeal from the

United States Court for the District of Massachusetts’ denial of her motion for summary

judgment. “An order denying a motion for summary judgment is interlocutory, non-final,

and non-appealable.” Parker Bros. v. Tuxedo Monopoly, Inc., 757 F.2d 254, 255 (Fed.

Cir. 1985); see also Rivera-Torres v. Ortiz Velez, 341 F.3d 86, 92 (1st Cir. 2004).

       Thus, because the First Circuit would not have appellate jurisdiction over this

appeal, transfer is not appropriate. 28 U.S.C. § 1631 (“Whenever a civil action . . . or an

appeal . . . is noticed for or filed with such a court and that court finds that there is a

want of jurisdiction, the court shall, if it is in the interest of justice, transfer such action or

appeal to any other court in which the action or appeal could have been brought at the

time it was filed or noticed . . . .”).

       Accordingly,

       IT IS ORDERED THAT:

       (1)     Neighborhood’s motion to dismiss is granted.

       (2)     Stevenson’s motion to proceed in forma pauperis is granted.

       (3)     Stevenson’s motions for various relief are denied.

       (4)     Each party shall bear its own costs.

                                                     FOR THE COURT



       June 6, 2007                                   /s/ Jan Horbaly
          Date                                       Jan Horbaly
                                                     Clerk



2007-1217                                       2
cc:   Janice W. Stevenson
      Barry J. Miller, Esq.
S19


ISSUED AS A MANDATE:          June 6, 2007




2007-1217                             3